Case: 19-30042      Document: 00515254646         Page: 1    Date Filed: 01/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-30042                           January 2, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROLAND CHAMBERS, also known as Troy Chambers,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CR-47-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Roland Chambers pleaded guilty to conspiring to distribute, and to
possess with intent to distribute, 100 grams or more of heroin, and he was
sentenced to a 115-month term of imprisonment.                 In his plea agreement,
Chambers broadly waived the right to appeal his guilty plea, conviction, and
sentence, reserving only the right to bring an appeal of a sentence imposed in




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30042     Document: 00515254646      Page: 2    Date Filed: 01/02/2020


                                  No. 19-30042

excess of the statutory maximum and the right to raise an ineffective
assistance claim in an appropriate proceeding.
      On appeal, Chambers contends that there was not an adequate factual
basis for his conviction.    This claim is not barred by the appeal waiver
provision. See United States v. Hildenbrand, 527 F.3d 466, 474 (5th Cir. 2008).
      However, because he did not object to the sufficiency of the factual basis
in the district court, review is for plain error. See United States v. Trejo, 610
F.3d 308, 313 (5th Cir. 2010). To prevail on plain error review, Chambers must
“show (1) there is an error, (2) that is clear and obvious, and (3) that affects his
substantial rights.” United States v. Walker, 828 F.3d 352, 354 (5th Cir. 2016)
(internal quotation marks and citation omitted).            “Even if these three
requirements are met, the decision to correct the forfeited error still lies within
our sound discretion, which we will not exercise unless the error seriously
affects the fairness, integrity, or public reputation of judicial proceedings.” Id.
(internal quotation marks and citation omitted).
      In assessing the sufficiency of the factual basis on plain error review, we
“may look beyond those facts admitted by the defendant during the plea
colloquy and scan the entire record for facts supporting his conviction.” Trejo,
610 F.3d at 313. We may consider, among other things, “the facts gleaned from
the plea agreement and plea colloquy, the factual findings relied upon in the
presentence report (‘PSR’), as well as ‘fairly drawn’ inferences from the
evidence presented both post-plea and at the sentencing hearing.” Id. at 317.
      Here, Chambers’s admission that he sometimes fronted heroin to others
is strong evidence of participation in a conspiracy. See United States v. Posada-
Rios, 158 F.3d 832, 860 (5th Cir. 1998). We reject the contention that the
factual basis is insufficient because it only describes a buyer-seller
relationship, see United States v. Delgado, 672 F.3d 320, 333 (5th Cir. 2012),



                                         2
     Case: 19-30042       Document: 00515254646         Page: 3     Date Filed: 01/02/2020


                                       No. 19-30042

as the record establishes that Chambers knowingly participated in a plan to
distribute heroin through at least two individuals.                  To the extent that
Chambers argues that these individuals, referred to in the record as “the white
boy” and the “other dude,” were not part of the same conspiracy, there is no
clear and obvious error as the record shows that Chambers was conspiring with
both of them to distribute heroin, and “it is not necessary for all coconspirators
to know each other or to work together on every phase of the criminal venture.”
United States v. Wilson, 657 F.2d 755, 759 (5th Cir. 1981). Taking into account
the two-ounce (56.7 gram) quantity of heroin “the white boy” possessed when
he was arrested, and fairly drawing factual inferences from Chambers’s
conversation with a confidential source regarding profit-yielding transfers of
heroin to these two individuals, there is no clear and obvious error in the
district court’s determination that there was a sufficient factual basis for
Chambers’s guilty plea to the charge of conspiring to distribute, or possess with
intent to distribute, 100 grams or more of heroin. See Trejo, 610 F.3d at 313. 1
       The Government correctly contends that Chambers’s challenge to
application of an enhancement under U.S.S.G. § 3C1.2 is barred by the appeal
waiver provision of the plea agreement. See United States v. Keele, 755 F.3d
752, 754 (5th Cir. 2014). Chambers’s contention that his appeal waiver was
not knowing because he could not have known his sentence, and any errors
that may have contributed to it, at the time of his guilty plea, is, as he
acknowledges, foreclosed. See United States v. Melancon, 972 F.2d 566, 567-
68 (5th Cir. 1992). Accordingly, Chambers’s sentencing claim is dismissed.
       The conviction is AFFIRMED, and the appeal is DISMISSED in part due
to the waiver of the right to appeal the sentence.


       1In assessing the sufficiency of the factual basis, we do not rely on Chambers’s heroin
transactions with the confidential source who was working with law enforcement authorities.
See Sears v. United States, 343 F.2d 139, 142 (5th Cir. 1965).


                                              3